IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 3, 2015

    STATE OF TENNESSEE V. KENON PACK and JENNIFER BANKS

                 Appeal from the Criminal Court for Shelby County
                         No. 11-04834  Chris Craft, Judge




                No. W2014-00518-CCA-R3-CD - Filed May 26, 2015


The Defendants, Kenon Pack and Jennifer Banks, were both indicted by the Shelby
County Grand Jury for two counts of aggravated child abuse for injuries inflicted upon
Defendant Banks‟s five-year-old daughter. After a jury trial, both Defendants were
convicted as charged, and the trial court merged the two sets of convictions into a single
count of aggravated child abuse for each Defendant. On appeal, both Defendants
challenge the sufficiency of the convicting evidence as well as the trial court‟s rulings
regarding the admission and exclusion of certain evidence. Upon thorough review of the
record, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and ROBERT H. MONTGOMERY, JR., JJ., joined.

Claiborne H. Ferguson, Memphis, Tennessee, for the appellant, Kenon Pack.

Stephen Bush, Chief Public Defender; Barry W. Kuhn (on appeal) and Trent Hall (at
trial), Assistant Public Defenders, Memphis, Tennessee, for the appellant, Jennifer Banks.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; Eric Christensen and Lora Fowler, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                       OPINION

                          Factual and Procedural Background
       This is a direct appeal by both Defendants from their separate convictions in the
Criminal Court of Shelby County. Defendant Banks and her boyfriend, Defendant Pack,
were both indicted by the Shelby County Grand Jury for two counts of aggravated child
abuse, charging in alternative counts that Defendants inflicted serious bodily injury in
Count One and used a deadly weapon or dangerous instrumentality in Count Two. The
victim was Defendant Banks‟s five-year-old daughter.1 According to the State, the
victim had been whipped repeatedly with a homemade wooden paddle, sustaining life-
threatening injuries.

       On Monday, December 13, 2010, the victim‟s kindergarten teacher, Tiffany
Eason, noticed that the victim was unable to sit while eating her breakfast in the school
cafeteria. The victim said that her leg was hurting. The victim was a new student and
had only been attending Alcy Elementary for a few days. Ms. Eason recalled that the
previous Friday, after the Christmas party, she had noticed that the victim was walking
strangely and that the victim had said that her leg was hurting on that occasion as well.

        The school nurse, Joann Oliver, was called into the cafeteria. Ms. Oliver also
noticed that the victim was sitting on her knees while trying to eat breakfast. Ms. Oliver
attempted to assist the victim, but when her leg brushed against the victim‟s buttocks, the
victim screamed. Ms. Oliver carried the victim to the teacher‟s lounge, accompanied by
Ms. Eason. The victim was crying. When Ms. Oliver attempted to calm the victim by
telling her that they would call her mom, the victim became hysterical, crying, “No, no,
no, I don‟t want to go home.”

       Once in the teacher‟s lounge, Ms. Oliver pulled down the victim‟s pants. The
victim‟s legs and buttocks were swollen, and there were open sores and blood on the
backs of her legs, bruises on her thighs, and old scabs and scars on her knees. According
to Ms. Oliver, the victim‟s “whole posterior was just swollen purple black tight red.” The
principal, Sunya Payne, was notified that there was an emergency and told to come to the
teacher‟s lounge. Ms. Eason asked the victim what happened, and the victim initially
said that she fell out of bed. The victim eventually reported that she got a “whooping”
from her mom for lying. The victim told Ms. Eason that her mom, Defendant Banks,
“whooped” her one time, and that her “daddy,” Defendant Pack, “whooped” her more
than her mom. The victim reported that she was spanked every day.

       Ms. Oliver tried to pull off the victim‟s panties, and some skin that had adhered to
the panties came off. The wounds were fresh, weeping bright red blood. The victim‟s
skin was hot to the touch, swollen, and very tight. Ms. Oliver put an ice pack on the
victim‟s back. The victim became very quiet, started falling asleep, and her breathing
was shallow. The victim was going into shock by the time the ambulance arrived to take

       1
         To protect the identity of the minor victim, we have chosen to refer to her as “the victim”
throughout this opinion.


                                                -2-
her to the hospital, and she was deteriorating rapidly. Ms. Oliver believed that the
victim‟s condition was life threatening, that “she was dying right in front of us.”

       Defendants Banks and Pack arrived at the school to pick up the victim. Defendant
Banks was not allowed into the teacher‟s lounge to see the victim. Ms. Payne spoke to
Defendant Banks and told her that the child had been beaten and had bruises. Defendant
Banks responded that the victim did not say anything to her. Ms. Payne described
Defendant Banks as calm but confused, as if she did not know what they were talking
about. Defendant Banks kept saying that the victim did not tell her she was hurting.
According to Ms. Eason, it was not difficult to see the injuries and anyone living with the
victim would have noticed them while bathing or dressing the victim or even seeing her
walk.

       Paramedic Jeffrey Mayer responded to Alcy Elementary School on December 13,
2010, at approximately 8:15 a.m. He went to the teacher‟s lounge where he saw the
victim lying on the couch, covered with a blanket. He asked the victim to point on a
stuffed animal where she was hurting, and the victim indicated from the stomach down
both legs. The victim said that her mama gave her a “whooping” with a ruler. Paramedic
Mayer cleared non-essential people from the room and removed the blanket to assess the
victim‟s injuries. He noticed her thighs were enlarged and the skin was tight and felt hot
to the touch. He explained that this could be due to either internal hemorrhaging or
infection. He took the victim‟s pulse and her heart rate was high, which could be due to
loss of blood or pain. Paramedic Mayer documented fourteen areas of injuries on the
victim, characterizing her injuries as “significant.” When asked what happened, the
victim said “my mama gave me a whooping.” The victim said that her mother used a
ruler and that she got a “whooping” every day when she came home from school.

       Both Ms. Payne and Ms. Eason accompanied the victim to the hospital. The
victim told Ms. Payne that her mommy gave her “one tap tap,” and that her daddy gave
her “more than one tap tap.” Ms. Payne understood the victim to be referring to
Defendant Pack when she talked about her “daddy.” Ms. Eason recognized Defendant
Pack as the person who brought the victim to school every day. The victim said she got
spanked if she did not finish her math problems or if she lied. The victim said that she
was hit with a ruler or a big stick. The victim also said that sometimes she holds crates
when she gets in trouble.

       Dr. Karen Lakin, a board certified physician in pediatrics and child abuse
pediatrics, examined the victim at LeBonheur Children‟s Hospital. She spoke to the
victim, the school personnel who accompanied the victim to the hospital, and the victim‟s
mother, Defendant Banks. The victim reported that she had been whipped. Defendant
Banks reported that the victim was whipped the prior Saturday. Dr. Lakin explained that,
during the examination, the victim was very still rather than moving around like children
usually do. The victim would react in pain when the areas that were bruised or swollen


                                            -3-
were touched, but otherwise remained very lethargic. Dr. Lakin stated that the victim
“was basically in shock.”

        Dr. Lakin noticed that there was significant swelling to both lower extremities,
with the left side more swollen than the right. The swelling was so dramatic that the
victim had lost the contour between her thighs and her buttocks. The victim‟s skin was
very hard and tight, and there was discoloration on the back, the back of the legs, and the
buttocks. The victim had a large hematoma, or a collection of blood, in her abdomen.
The victim had extremely low blood pressure, low blood volume, and a high heart rate
because she had lost about two-thirds of her blood volume from all the bruising in her
lower extremities. The victim required an emergency blood transfusion. At trial, Dr.
Lakin testified that the victim would have died if she had gone home that day rather than
to the hospital.

        The victim developed complications from her injuries, including acute kidney
damage and necrosis of the tissue on her left thigh. Dr. Lakin performed a debridement,
or removal of all of the dead tissue from the wound, like she would if she were treating a
severe burn. The victim had to come back to the hospital several times a week over the
course of a month to have the bandaging over the wound changed until it was healed
enough that the victim could receive a skin graft, where skin from the front of the
victim‟s thigh was shaved off and used to cover the open wound on the back. This
wound took three months from the time of the initial injury to heal and developed keloid
scars that the victim will have for the rest of her life.

       At trial, Dr. Lakin opined that these wounds were the result of blunt force trauma.
She said that it would be very painful to put on clothing and that the victim could not
bend because of the swelling. She explained that there was evidence of newer injuries on
top of older injuries. She said that there would be significant pain to be repeatedly hit on
top of old bruises, describing it as “ongoing torture.”

       During cross-examination by Defendant Pack‟s attorney, Dr. Lakin said that the
victim reported that her mother had whipped her and caused the injuries. After a jury-out
hearing, Dr. Lakin read from a page in the victim‟s medical record over an objection by
Defendant Banks. Identified as Exhibit 36A, the page contained an assessment by a
Child Life Specialist, including reported medical and social history as well as the
Specialist‟s observations of and interactions with the victim. A follow-up note indicated
that the victim, “[a]fter hearing mention of her mother . . . asked EDT2 if her mother
„knew where she was‟, „knew that she had told everyone‟ and if mother was mad at her or
if she was in trouble,” and that the Specialist reassured the victim that she was not in
trouble for telling her teacher what happened to her, that nobody was mad at her, and that
her mother knew where she was and wanted her to heal. Another page from the victim‟s

       2
           Dr. Lakin explained that this acronym stood for Emergency Department Technician.


                                                  -4-
medical records, identified as Exhibit 36B—containing the victim‟s statement, “My
mommy spanked me . . . with a ruler,” as well as the victim‟s disclosures to the school
personnel “that her mother [had] „whipped‟ her with a „ruler, belt, and/or paddle‟”—was
ruled inadmissible by the trial court.

       The victim, who was eight years old at the time of trial, testified that she, her two-
year-old sister, and her mother, Defendant Banks, moved in with Defendant Pack in
October of 2010. She said that Defendant Pack whipped her almost every day whenever
she “told stories” or had an accident in her pants. Defendant Pack would make her lay on
a bench in his workout room wearing nothing but her panties, and he would whip her
with one of two homemade paddles made out of a large wooden ruler and a belt wrapped
in black tape. She described being hit with something hard, not like a belt, and that it
“hurted.” She testified that her mother, Defendant Banks, never whipped her before
moving into Defendant Pack‟s house. After moving in, Defendant Banks only spanked
her one time with a comb, not with the homemade paddles.

       The victim testified that sometimes Defendant Pack would make her stand in a
corner holding a crate of books. When she asked him if she could go to the bathroom, he
told her to go back to holding the books. When the victim then urinated on herself, she
would get whipped with the paddle.

       With regard to the incident that sent her to the hospital, the victim told the jury
that Defendant Pack whipped her that morning for lying about putting on deodorant. She
said that she cried and screamed while she was getting hit with the paddle. She defecated
in her panties, which made Defendant Pack mad. Her mother was present in the house
while Defendant Pack whipped her several times over the course of that weekend. The
victim said that it hurt when Defendant Banks gave her a bath and got her dressed for
school. She identified for the jury the paddles used to beat her as well as pictures of the
scars on her legs.

       During cross-examination, the victim admitted that she told people at school that
her mother had spanked her that morning, but she said that she did so because she was
scared to death of Defendant Pack. The victim, who was currently living with her
paternal grandmother, admitted that she wanted to go back to living with her mom.

      Officer Igor Buzdugan of the Memphis Police Department responded to Alcy
Elementary on Monday, December 13, 2010, for a possible child abuse call. He then
proceeded to LeBonheur Children‟s Hospital where he spoke to Defendant Banks.
Defendant Banks told Officer Buzdugan that the last time she spanked the victim was in
October. She said the victim was last spanked on Sunday, but that she was fine Monday
morning when she went to school. She said that the victim would be disciplined for not
paying attention, not listening, not eating, and urinating on herself. Officer Buzdugan
then spoke to Defendant Pack. Defendant Pack said that he whipped the victim on


                                             -5-
Thursday after school and again on Saturday. He said that he used a leather belt and a
wooden paddle. He said that he spanked the victim for urinating on herself and not
paying attention.

        Samuel Cooper, an investigator with the Department of Children‟s Services
(“DCS”), spoke to the victim and both Defendants at the hospital. The victim said that
Defendant Pack spanked her that morning before school because she lied about putting
on deodorant. Investigator Cooper asked Defendant Banks if she was aware why the
victim was at the hospital, and Defendant Banks said it was probably from a spanking
that morning before school. Defendant Banks said that the victim had been out of school
for two or three months because she did not have stable housing. Investigator Cooper
testified that Defendant Banks was not emotional until she was told that the victim could
not go home with her. Defendant Banks kept saying that she did not think the injuries
were that bad before the victim went to school.

       Investigator Cooper then spoke to Defendant Pack, who said that he gave the
victim a spanking that morning with two homemade wooden paddles. He said that he
whipped the victim for lying to him, because she said that she put on deodorant when she
had not. He described the paddles to Investigator Cooper: one was a ruler with tape on it,
and the other was a wooden paddle with tape on it. He admitted that he made the paddles
to discipline the victim. Defendant Pack admitted to Investigator Cooper that he whips
the victim every other day if she does something wrong or lies to him. During cross-
examination by Defendant Pack‟s attorney, Investigator Cooper admitted that he took
notes about this conversation on a manila envelope, which he discarded after entering the
notes into the computer system. Investigator Cooper also admitted that he entered his
notes into the computer system 36 days after the incident, which is longer than the DCS
policy of 30 days.

        Sergeant Carl Ray of the Memphis Police Department was working as an
investigator in the sex crime and juvenile abuse squad in December of 2010. He was
called out to LeBonheur Hospital to investigate the injuries to the victim. Sergeant Ray
detained both Defendants and brought them to his office at the Child Advocacy Center
for an interview. Both Defendants were advised of their rights and signed a waiver of
rights form. Sergeant Ray interviewed the Defendants separately.

        Defendant Banks told Sergeant Ray that she got a call that morning from the
school that her daughter had been sent to the office because her legs were hurting. She
stated, “This morning when I got her dressed she was fine. I asked her was she fine and
she said yes. After I got her dressed, I sent her to school. I noticed the swelling and it
wasn‟t bad. I didn‟t think it was this bad.” Defendant Banks stated that the victim was
disciplined with a white leather belt and a wooden ruler as well as time out. Defendant
Banks said that the last time she “really whooped [the victim] to get her attention” was
when victim attended another school and had received low marks in conduct during the


                                           -6-
week. After a conference with the teacher about the victim‟s conduct, Defendant Banks
told the victim while fixing her a sandwich, “I got to whoop you—whoop your butt this
time,” and struck her about six times on the bottom. Defendant Banks admitted that the
victim received her injuries from discipline, but denied disciplining her “in that way” and
denied whipping the victim with a paddle or out of anger. Defendant Banks kept
insisting that the victim was fine that morning and swore that if the victim had said she
was hurting, she would have sought medical attention rather than sending her to school.

       Defendant Pack told Sergeant Ray that that victim was like his daughter even
though she was not his biological daughter. The victim, her sister, and Defendant Banks
had lived with him for approximately four months. He dropped the victim off at school
that morning. He said that he was not sure why she was in the hospital and that he did
not notice bruises or lacerations on the victim. When asked about discipline, Defendant
Pack said, “I don‟t think [the victim] should be whipped all the time so I‟ll make her
stand in the corner and make her hold a couple of books while she is standing in the
corner. If she does something and repeats it, I‟ll make her stand there like a time out
thing.” Defendant Pack admitted whipping the victim with a belt or a paddle before this
incident. He stated that the last time he whipped her was the previous Saturday; he hit
her six times with a wooden paddle “because she got this thing when she stands in the
corner she pees on the floor.” He stated that the victim wears panties and an undershirt
when he whips her. He denied putting any bruises or lacerations on the victim when he
whipped her and stated that he did not use a lot of force.

        Sergeant Ray obtained a search warrant and searched Defendant Pack‟s house
with Officer Eric Carlisle. They found one paddle under a treadmill in a bedroom that
was being used as a workout room. It was made with two thin boards taped together with
a belt as a handle. A second paddle was found stuck in a trashcan outside. It was made
out of a ruler and a piece of wood taped together with a nylon strap. Also in the trash can
was a plastic shopping bag containing a pair of soiled pink panties along with other trash.
The bag was next to the paddle at the top of the fairly full trash can.

       Neither Defendant testified. Defendant Pack attempted to call Defendant Banks‟s
mother, Stephanie Banks, as a witness, but Defendant Banks objected. During a jury-out
hearing, Ms. Banks initially testified that she did not recall telling the police that she had
seen marks on the victim‟s back before Defendant Banks moved in with Defendant Pack,
but instead believed that they were birthmarks. When presented with her statement, Ms.
Banks remembered being interviewed by the police during the investigation. In her
statement, Ms. Banks told the police that she saw some marks on the victim‟s back in
July that looked like the victim had been hit with a switch. Ms. Banks asked the victim
about it and the victim said that her mother had whipped her. Ms. Banks confronted her
daughter, and Defendant Banks told her that she had hit the victim with her hand. Ms.
Banks recalled telling the police that Defendant Banks also said she used a belt. Ms.
Banks admitted that at the time she made the statement, she was angry with her daughter,


                                             -7-
Defendant Banks, for preventing her from seeing her grandchildren. She did not know
that Defendant Banks was living with Defendant Pack until after this incident.

       The trial court determined that Ms. Banks‟s testimony was not credible and found
that the proof relating to the prior bad act was not clear and convincing. The trial court
ruled that this testimony was inadmissible propensity evidence and that it was not
evidence of a signature crime that would be admissible to prove the identity of the
perpetrator. Additionally, the trial court found that any probative value of the evidence
was outweighed by the danger of unfair prejudice. The court noted that the testimony
about the belt contradicted the victim‟s testimony that Defendant Banks had only spanked
her with a comb, but held that it was only minor impeachment evidence and that the
victim had already been impeached by the statement in her medical records where she
said Defendant Banks had used a ruler. The court ruled that Defendant Pack could call
Ms. Banks as an impeachment witness, but that she could not testify as to any prior bad
acts of Defendant Banks. Defendant Pack did not call Ms. Banks to testify in front of the
jury.

        The jury convicted both Defendants of two counts of aggravated child abuse as
charged, and the trial court merged the two sets of convictions. After a sentencing
hearing, the trial court sentenced Defendant Banks to 17 years‟ incarceration and
Defendant Pack to 20 years‟ incarceration. Both Defendants filed timely motions for new
trial, and the trial court denied both motions. Both Defendants filed timely notices of
appeal.

                                        Analysis
       On appeal, both Defendants challenge the sufficiency of the convicting evidence.
In addition, Defendant Pack alleges that the trial court erred by excluding the testimony
of Ms. Banks indicating prior physical abuse of the victim by Defendant Banks.
Defendant Pack also argues that the trial court erred by excluding Exhibit 36B, the
portion of the victim‟s medical records containing the victim‟s disclosures to school
personnel, while Defendant Banks argues that the trial court erred by admitting Exhibit
36A, the portion of the victim‟s medical records containing the victim‟s statements to the
Child Life Specialist. We will address each issue in turn.

                              I. Sufficiency of the Evidence
       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question
the reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R.
App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury‟s verdict replaces
the presumption of innocence with one of guilt; therefore, the burden is shifted onto the
defendant to show that the evidence introduced at trial was insufficient to support such a
verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The prosecution is entitled to


                                           -8-
the “strongest legitimate view of the evidence and to all reasonable and legitimate
inferences that may be drawn therefrom.” State v. Goodwin, 143 S.W.3d 771, 775 (Tenn.
2004) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). It is not the role of this
Court to reweigh or reevaluate the evidence, nor to substitute our own inferences for
those drawn from the evidence by the trier of fact. Reid, 91 S.W.3d at 277. Questions
concerning the “credibility of the witnesses, the weight to be given their testimony, and
the reconciliation of conflicts in the proof are matters entrusted to the jury as the trier of
fact.” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State v. Campbell,
245 S.W.3d 331, 335 (Tenn. 2008)). “A guilty verdict by the jury, approved by the trial
court, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the prosecution‟s theory.” Reid, 91 S.W.3d at 277 (quoting State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997)). The standard of review is the same whether the
conviction is based upon direct evidence, circumstantial evidence, or a combination of
the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009).

       Both Defendants were indicted for violating Tennessee Code Annotated section
39-15-402, also known as Haley‟s Law, which defines aggravated child abuse and
aggravated child neglect or endangerment. As charged in this case, it is an offense to
knowingly, other than by accidental means, treat a child in such a manner as to inflict
injury, see T.C.A. § 39-15-401(a), and either the victim suffered serious bodily injury—
as charged in Count One in this case—or a deadly weapon, dangerous instrumentality, or
controlled substance was used to accomplish the act of abuse, neglect, or
endangerment—as charged in Count 2. T.C.A. § 39-15-402(a)(1), (2). If the child is
eight years of age or less, the offense is punishable as a Class A felony. T.C.A. § 39-15-
402(b).

       Neither Defendant in this case contests that the victim suffered serious bodily
injury or that the wooden paddles used to inflict the injuries constitute dangerous
instrumentalities. Both contend only that there was not sufficient proof of the identity of
the perpetrator; each Defendant points the finger of guilt at the other as the person
responsible for inflicting the injuries on the victim. The State argues that there was
sufficient proof from which a jury could infer that both Defendants were directly and
criminally responsible for the victim‟s injuries. We agree with the State.

       “The identity of the perpetrator is an essential element of any crime.” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519 S.W.2d 789, 793
(Tenn. 1975)). The State has the burden of proving the identity of the defendant as the
perpetrator beyond a reasonable doubt. State v. Cribbs, 967 S.W.2d 773, 779 (Tenn.
1998). The identification of the defendant as the perpetrator is a question of fact for the
jury after considering all the relevant proof. State v. Strickland, 885 S.W.2d 85, 87
(Tenn. Crim. App. 1993) (citing State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim.
App. 1982)). “[T]he testimony of a victim, by itself, is sufficient to support a


                                             -9-
conviction.” Id. (citing State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App.
1981)).

       In addition to being the primary perpetrator of a crime, a defendant may be
convicted of an offense under a theory of criminal responsibility. “A person is criminally
responsible as a party to an offense, if the offense is committed by the person‟s own
conduct, by the conduct of another for which the person is criminally responsible, or by
both.” T.C.A. § 39-11-401(a). “Criminal responsibility is not a separate crime, but „a
theory by which the State may prove the defendant‟s guilt of the alleged offense . . .
based upon the conduct of another person.‟” State v. Dickson, 413 S.W.3d 735, 744
(Tenn. 2013) (quoting State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999)). There is no
requirement that the State “elect between prosecution as a principal actor and prosecution
for criminal responsibility.” State v. Hodges, 7 S.W.3d 609, 625 (Tenn. Crim. App.
1998) (citing State v. Williams, 920 S.W.2d 247, 257-58 (Tenn. Crim. App. 1995)). A
person is criminally responsible for the conduct of another if, “[a]cting with intent to
promote or assist the commission of the offense, or to benefit in the proceeds or results of
the offense, the person solicits, directs, aids or attempts to aid another person to commit
the offense.” T.C.A. § 39-11-402(2). While mere presence during the commission of a
crime is insufficient to support a conviction, the defendant need not have taken physical
part in the crime to be held criminally responsible; “encouragement of the principal is
sufficient.” See State v. Sherman, 266 S.W.3d 395, 408 (Tenn. 2008) (citations omitted);
State v. Calvin Jones, No. W2013-00881-CCA-R3-CD, 2014 WL 3778511, at *13 (Tenn.
Crim. App. July 31, 2014).

       At trial, the victim identified Defendant Pack as the person who whipped her on
Monday, December 13, 2010, because she lied to him about putting on deodorant.
Defendant Pack points to the victim‟s prior inconsistent statements that her mother,
Defendant Banks, inflicted the injuries. However, the victim explained that she initially
blamed the injuries on her mother because she was scared of Defendant Pack. By its
guilty verdict, we presume that the jury “accredit[ed] the testimony of the witnesses for
the State and resolve[d] all conflicts in favor of the prosecution‟s theory.” Reid, 91
S.W.3d at 277. The jury need not specify whether it found each Defendant guilty as the
primary perpetrator of the crime or under a theory of criminal responsibility. Lemacks,
996 S.W.2d at 171 (holding that where only one offense is at issue, the jury‟s
consideration of criminal responsibility along with a theory of direct liability did not
violate the right of jury unanimity).

       If the jury accredited the victim‟s trial testimony that Defendant Pack spanked her
that morning, then Defendant Pack is directly responsible for aggravated child abuse. If,
on the other hand, the jury accredited the victim‟s initial disclosures to the school
personnel that her mother spanked her, then Defendant Pack is criminally responsible for
aggravated child abuse. Defendant Pack admitted to Sergeant Ray that he had whipped
the victim on prior occasions and that he whipped the victim the previous Saturday.


                                            -10-
Defendant Pack admitted to Officer Buzdugan that he whipped the victim on Thursday
and Saturday with a leather belt and a wooden paddle. Defendant Pack admitted to
Investigator Cooper that he whipped the victim that morning and that he whipped the
victim every other day for lying to him. Significantly, Defendant Pack admitted to
Investigator Cooper that he made the wooden paddles found at his residence specifically
for the purpose of disciplining the victim. From these admissions, a rational jury could
conclude that Defendant Pack inflicted the injuries on the victim himself or, at the very
least, that he intentionally assisted the commission of the offense by providing the
dangerous instrumentalities used to commit the abuse. See Hodges, 7 S.W.3d at 614
(finding evidence sufficient under a theory of either direct or criminal responsibility when
the evidence proved that either the mother or the defendant inflicted the fatal injuries on
the child even if the State could not show which one actually administered the blows).

        Likewise, if the jury accredited the victim‟s initial disclosures to the school
personnel that her mother spanked her, then Defendant Banks is directly responsible for
aggravated child abuse. If, on the other hand, the jury accredited the victim‟s trial
testimony that Defendant Pack spanked her that morning, then Defendant Banks is
criminally responsible for the abuse. The evidence supports a finding that Defendant
Banks “act[ed] with intent . . . or to promote or assist” Defendant Pack engage in this
severe and excessive form of discipline. See T.C.A. § 39-11-402(2). The victim testified
that Defendant Banks was always present whenever Defendant Pack spanked her, and
that she was spanked every day over the course of two or three months. Defendant Banks
implicitly condoned this type of discipline being used on her daughter both by allowing it
to continue over an extended period of time and by engaging in it herself. The victim
testified that on at least one occasion, Defendant Banks spanked her with a comb.
Defendant Banks admitted to Sergeant Ray that the victim was disciplined with a white
leather belt and a wooden ruler (two of the components of the homemade paddles) and
also admitted that, on at least one occasion, she “really whooped [the victim] to get her
attention.”

       On the morning in question, the victim testified that Defendant Banks was present
in the home while Defendant Pack was whipping her. The victim testified that she cried
and screamed. Defendant Banks then bathed and dressed the victim for school. Several
witnesses testified that there was no way a person in that position would not have noticed
the injuries on the victim. Defendant Banks admitted that the victim‟s injuries were the
result of discipline. There is no proof that Defendant Banks attempted to prevent
Defendant Pack from beating her child and inflicting these injuries. Defendant Banks
knew about the victim‟s injuries and did not seek medical assistance because, as she
stated to several people, she did not think the injuries were that bad. Dr. Lakin testified
that the victim would have died had she not been treated at the hospital that day because
she had lost almost two-thirds of her blood volume due to the massive amount of
bruising.



                                            -11-
       The circumstantial evidence presented to the jury is great and easily led to the
reasonable inference that both Defendants either knowingly, other than by accidental
means, committed aggravated child abuse as the principal actor or, at a minimum,
intentionally solicited, directed, aided, or attempted to aid the other in the commission of
the offense. See T.C.A. § 39-11-402(2). As explained above, physical participation in
the crime is not an essential element under the criminal responsibility theory;
encouragement of the principal is enough. Dorantes, 331 S.W.3d at 388; Sherman, 266
S.W.3d at 408. The State produced substantial evidence that both Defendants
participated in the abuse of the victim. From this evidence, a rational jury could find both
Defendant Pack or Defendant Banks criminally responsible for the severe abuse inflicted
upon the victim, regardless of which one inflicted the actual blows.

                                    II. Evidentiary Issues
                              A. Testimony of Stephanie Banks
       Defendant Pack argues that the trial court erred in excluding the testimony of Ms.
Banks regarding a prior incident of Defendant Banks whipping the victim and leaving
bruises. The general rule is that evidence of a defendant‟s prior conduct is inadmissible,
especially when previous crimes or acts are of the same character as the charged offense,
because such evidence is irrelevant and “invites the finder of fact to infer guilt from
propensity.” State v. Hallock, 875 S.W.2d 285, 290 (Tenn. Crim. App. 1993). “Evidence
of other crimes, wrongs, or acts is not admissible to prove the character of a person in
order to show action in conformity with the character trait.” Tenn. R. Evid. 404(b). “The
terms of this rule establish that character evidence cannot be used to prove that a person
has a propensity to commit a crime.” State v. McCary, 119 S.W.3d 226, 243 (Tenn.
Crim. App. 2003) (citing State v. Adkisson, 899 S.W.2d 626 (Tenn. Crim. App. 1994)).
Rule 404(b) has been described as a rule of exclusion rather than inclusion, and “[t]rial
courts have been encouraged to take a restrictive approach of Rule 404(b) because „other
act‟ evidence carries a significant potential for unfairly influencing a jury.” State v.
Jones, 450 S.W.3d 866, 891 (Tenn. 2014) (internal quotation and citation omitted).

      However, evidence of other acts may be admissible for other non-propensity
purposes, such as “to establish motive, intent, identity, absence of mistake, or common
plan or scheme,” or “contextual background.” State v. Little, 402 S.W.3d 202, 210
(Tenn. 2013); see Tenn. R. Evid. 404(b), Advisory Comm‟n Cmts. Other act evidence
may be admitted for these purposes only after the following requirements have been met:

       (1) The court upon request must hold a hearing outside the jury‟s presence;

       (2) The court must determine that a material issue exists other than conduct
       conforming with a character trait and must upon request state on the record
       the material issue, the ruling, and the reasons for admitting the evidence;




                                            -12-
       (3) The court must find proof of the other crime, wrong, or act to be clear
       and convincing; and

       (4) The court must exclude the evidence if its probative value is outweighed
       by the danger of unfair prejudice.

Tenn. R. Evid. 404(b) (2013).

        If the trial court has substantially complied with the procedure mandated by the
Rule, a trial court‟s decision to admit or exclude evidence under Rule 404(b) is reviewed
under an abuse of discretion standard. State v. DuBose, 953 S.W.2d 649, 652 (Tenn.
1997). “A court abuses its discretion when it applies an incorrect legal standard or its
decision is illogical or unreasonable, is based on a clearly erroneous assessment of the
evidence, or utilizes reasoning that results in injustice to the complaining party.” Jones,
450 S.W.3d at 892 (quoting State v. Adams, 405 S.W.3d 641, 660 (Tenn. 2013)). Where
the trial court has failed to substantially comply with the procedural dictates of Rule
404(b), the standard of review is de novo. State v. Mallard, 40 S.W.3d 473, 486 n.13
(Tenn. 2001) (citing DuBose, 953 S.W.2d at 652-53)).

       In this case, the trial court conducted a proper jury-out hearing to determine the
admissibility of the proposed testimony. The trial court stated on the record several
reasons for excluding Ms. Banks‟s testimony: that the evidence of the prior act was not
clear and convincing; that it was not evidence of a “signature crime” sufficient to serve
the non-propensity purpose of establishing the identity of the perpetrator; and that the
probative value of the evidence was outweighed by the danger of unfair prejudice.
Because the trial court followed the proper procedures, the trial court‟s decision to
exclude Ms. Banks‟s testimony is entitled to deference and will be reviewed for an abuse
of discretion.

       A threshold issue for the admission of prior act evidence is whether the evidence
of the prior act is clear and convincing. See DuBose, 953 S.W.2d at 654. “The clear and
convincing evidence standard is more exacting than preponderance of the evidence but
less exacting than beyond a reasonable doubt, and it requires that „there [be] no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.‟”
Jones, 450 S.W.3d at 893 (quoting State v. Kennedy, 152 S.W.3d 16, 18 (Tenn. Crim.
App. 2004)). “[W]e may not substitute our own inferences for those drawn by the trial
court, which acted as the finder of fact in determining whether the proof of the [prior act]
was clear and convincing.” Id.

       The trial court found that the evidence of the prior incident of Defendant Banks
whipping the victim was not clear and convincing, and Defendant Pack does not
challenge this finding. The trial court found Ms. Banks‟s testimony not credible. At the
time of trial, Ms. Banks claimed to not remember giving a statement to the police that she


                                            -13-
had confronted her daughter about bruises on the victim and claimed that she believed the
marks to be birthmarks. When her recollection was refreshed with her statement to the
police, Ms. Banks admitted that she did not get along with her daughter when she made
the statement. There was no medical testimony or other eyewitness testimony to
corroborate Ms. Banks‟s account. We cannot say that the trial court‟s ruling was “based
on a clearly erroneous assessment of the evidence.” See Jones, 450 S.W.3d at 892.
Defendant Pack has not shown that the trial court abused its discretion in finding that the
evidence of the prior act was not clear and convincing, and this ground alone is sufficient
to exclude the evidence. See Tenn. R. Evid. 404(b)(3).

                               B. Victim’s Medical Records
       Both Defendants complain about the admission and exclusion of certain portions
of the victim‟s medical records. Exhibit 36A was a page containing an assessment by a
Child Life Specialist and included a statement in which the victim asked if her mother
was mad at her. The trial court admitted Exhibit 36A under the business records
exception to the hearsay rule over Defendant Banks‟s objection. Exhibit 36B was a page
containing reports from school personnel that the victim disclosed to them that her
mother whipped her with a “ruler, belt, and/or paddle.” The trial court excluded this
portion as inadmissible hearsay within hearsay over the objection of Defendant Pack.

        Hearsay is defined as “a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). In general, hearsay statements are inadmissible. Tenn.
R. Evid. 802. If a hearsay statement contains additional hearsay, both portions must
qualify for an exception to the hearsay rule in order to be admissible. Tenn. R. Evid. 805.
One such exception is for records “kept in the course of a regularly conducted business
activity” if made by “a person with knowledge and a business duty” to make such a
record. Tenn. R. Evid. 803(6). Business records are deemed reliable because they are
prepared for other uses and are only incidentally prepared for purposes of litigation. See
generally, State v. Clois Dean Asbury, No. E2008-01641-CCA-R3-CD, 2010 WL
1741365, at *6-9 (Tenn. Crim. App. Apr. 30, 2010), perm. app. denied (Tenn. Sept. 21,
2010). Whether a statement constitutes hearsay and whether it falls under one of the
exceptions to the hearsay rule “are questions of law subject to a de novo review.”
Kendrick v. State, 454 S.W.3d 450, 479 (Tenn. 2015), reh’g denied (Tenn. Feb. 6, 2015).

       As to the admission of Exhibit 36A, Defendant Banks argues that there was no
showing by the custodian of the records that the victim‟s medical records were kept in the
regular course of business. However, the trial court relied on the jury-out testimony of
Dr. Lakin that the records were of the kind regularly kept at the hospital. Nothing in Dr.
Lakin‟s testimony suggests that the person or persons who compiled the records lacked
the knowledge to do so. The trial court‟s “factual findings and credibility determinations
in the course of ruling on an evidentiary motion . . . are binding on a reviewing court
unless the evidence in the record preponderates against them.” Id. Additionally, the trial


                                           -14-
court offered the option of having Defendant Pack, the proponent of the statements, call
the custodian of the records to testify, but neither the State nor Defendant Banks insisted
that such be done. See Tenn. R. App. P. 36(a) (“Nothing in this rule shall be construed as
requiring relief be granted to a party . . . who failed to take whatever action was
reasonably available to prevent or nullify the harmful effect of an error.”). We determine
there was no error in the trial court admitting the assessment of the Child Life Specialist
contained in Exhibit 36A under the business records exception to the hearsay rule.

       However, while hospital records are admissible pursuant to the business records
exception to the hearsay rule, not everything contained within the records may be
admissible. State v. Rucker, 847 S.W.2d 512, 516 (Tenn. Crim. App. 1992). In Rucker,
this Court held that even though the victim‟s medical records could be considered under
the business records exception, statements made by the victim to her mother and by the
mother to the medical personnel contained within the records constituted “double hearsay
because [they were] made to a person who then placed the hearsay in the records.” Id.
This Court held that the statements were not admissible under the business records
exception because “the declarant, the mother, was not under a duty to transmit the
information to either the nurse or the social worker,” and proceeded to review the
statements under the medical records exception. Id.; see Tenn. R. Evid. 803(4)
(excepting from the hearsay rule “[s]tatements made for purposes of medical diagnosis
and treatment. . . .”).

        Both Exhibit 36A and 36B contain statements made by the victim to hospital
personnel in the emergency room, and Exhibit 36B additionally contains statements made
by the victim to school personnel, who then relayed those statements to hospital
personnel. Even though the hospital personnel were under a business duty to record the
victim‟s statements, those statements still constitute hearsay. See Rucker, 847 S.W.2d at
516. To be admissible, those statements must be justified under an exception to the
hearsay rule independent of the justification for the document in which they are
contained. See Tenn. R. Evid. 805. These statements do not qualify under the business
records exception because the victim was not under a duty to transmit the information to
either the hospital or school personnel. See Rucker, 847 S.W.2d at 516. These
statements are not admissible under the medical records exception because Dr. Lakin
testified that she did not rely on these statements in her diagnosis and treatment of the
victim. There was no testimony presented that the statements were made while the
victim “was under the stress of excitement caused by [a startling] event or condition”
such that they would be admissible under the excited utterance exception. Tenn. R. Evid.
803(2). Therefore, we cannot say that the statements made by the victim—either those
made directly to hospital personnel in Exhibits 36A and 36B or those made to school
personnel and then relayed to hospital personnel in Exhibit 36B—qualify for an
exception to the hearsay rule.




                                           -15-
       Therefore, we determine that the trial court properly excluded Exhibit 36B. On
appeal, Defendant Pack acknowledges the Court‟s holding in Rucker, but now raises a
new argument, contending that the statements of the school personnel should qualify for
an exception to the hearsay rule because they were required by law to make their
disclosures about suspected child abuse and that this legal requirement constituted a
business duty similar to that underlying the rationale for the business records exception.
However, this particular argument was neither raised in the trial court nor in the motion
for new trial. A defendant cannot raise a new argument for the first time on appeal. State
v. Leach, 148 S.W.3d 42, 55 (Tenn. 2004). Accordingly, this argument has been waived.
See also Tenn. R. App. P. 36(a). Additionally, this rationale would not apply to the
admission of the underlying statements of the victim to the school personnel, which are
clearly not covered by the business records exception.3

        As to Exhibit 36A, the trial court admitted the statements made by the victim,
contained within the assessment of the Child Life Specialist, asking if her mother was
mad at her or if she was in trouble. As explained above, admission of these statements is
not justified under the business records exception to the hearsay rule. However, we deem
this error, if any, to be harmless because the statements do not directly implicate
Defendant Banks as the perpetrator of the abuse. Defendant Banks argues that the
admission of the statements allowed the jury to “draw the inference . . . that [she] knew
that the beatings of [the victim] were taking place and failed to do anything about them.”
However, Defendant Banks‟s statement to DCS Investigator Cooper—that the reason the
victim was in the hospital was “probably due to [the victim‟s] receiving a spanking that
morning before she went to school”—is independent evidence that Defendant Banks
knew about the beatings inflicted by Defendant Pack. Furthermore, given the
overwhelming evidence in this case, including photographs of the victim‟s injuries, the
victim‟s testimony that her mother was present when Defendant Pack beat her, and
Defendant Banks‟s admission that she bathed and dressed the victim prior to school that
morning, a reasonable jury could find that Defendant Banks could not help but be aware
of the victim‟s injuries and how they came to be inflicted.

                                        Conclusion
        Based on the foregoing, we affirm the judgments of the trial court.



                                                         ___________________________
                                                         TIMOTHY L. EASTER, JUDGE


        3
          Even if we were to conclude that the trial court committed error in excluding the statements of
the victim to the school personnel, that error would be harmless because the jury heard the substance of
those statements directly from the testimony of the school personnel, which was not objected to at trial.


                                                  -16-